Per Curiam.
The respondent brought this action against the appellant to quiet title in itself to certain real property situated in the city of Spokane. A decree quieting the title as prayed for was entered in its favor, together with a judgment for the costs of the action. The appellant, claiming to be in possession and desiring to avoid being ejected therefrom, applied to the court to fix the amount of a supersedeas bond to stay proceedings pending an appeal to this court. The court fixed the amount at $200, whereupon the appellant gave its notice of appeal and filed a bond in that sum conditioned both as a supersedeas and appeal bond, giving no other or different bond. The respondent moves to dismiss the appeal on the ground that the bond is insufficient. The motion must be granted. The bond to have been sufficient as an appeal and supersedeas bond should have been in the penalty of at least $400. Pierce v. Willeby, 20 Wash. 129, 54 Pac. 999; Summer *262v. Rogers, 21 Wash. 361, 58 Pac. 214; Galloway v. Tjossem, 22 Wash. 103, 60 Pac. 129; Beezley v. Sessions, 22 Wash. 125, 60 Pac. 130; Ritchey v. Cedar Mill Co., 22 Wash. 511, 61 Pac. 160; Graham v. American Surety Co., 28 Wash. 735, 69 Pac. 365; Loy v. Coey, 31 Wash. 684, 71 Pac. 552; Hawthorn v. Washington & Great Western R. Co., 33 Wash. 707, 74 Pac. 1135; In re Drasdo’s Estate, 35 Wash. 412, 77 Pac. 735; Macy v. Sullivan, 41 Wash. 564, 84 Pac. 601; Tibbitts v. Henry, 46 Wash. 306, 89 Pac. 880.
The appeal is dismissed.